MEMORANDUM **
Harolyn Anita Kesington appeals pro se the district court’s summary judgment in favor of Teamsters Local Union No. 63 and Roadway Express, in Kesington’s action alleging employment discrimination on the basis of race in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment to Roadway Express because Kesington failed to establish a genuine issue of material fact as to whether other employees who were similarly situated and not within her protected class were treated more favorably than she was, when she was not hired as a full-time regular Notify Clerk on July 11, 2000. See Aragon v. Republic Silver State Disposal, 292 F.3d 654, 658 (9th Cir.2002). Kesington similarly failed to establish a genuine issue of material fact as to whether Roadway Express’ articulated legitimate, nondiscriminatory reason for promoting another employee before Kesington was pretext for discrimination. See Wallis, 26 F.3d at 889-90.
The district court properly granted summary judgment to the Teamsters Local *984Union No. 63 because Kesington failed to raise a genuine issue of material fact as to whether the Union discriminated against her in the assignment of her seniority date. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Moreover, Kesington presented no evidence that the Union failed to file or process her grievances concerning her allegations of race discrimination.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.